In an action to recover rents allegedly due pursuant to a written lease agreement, the plaintiff appeals from a judgment of the Supreme Court, Westchester County, dated May 14, 1986, which, inter alia, upon a stipulated set of facts, determined that it is the obligation of the plaintiff under the terms of the subject lease to pay for the cleaning costs of the demised premises in an annual amount not to exceed the costs of cleaning the premises in the base year as recited in the lease, and is in favor of the defendants on their counterclaim in the principal amount of $17,371.
Ordered that the judgment is affirmed, with costs, for reasons stated by Justice Ruskin at the Supreme Court, Westchester County. Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.